DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits. Claims 15-28 are currently pending.

Information Disclosure Statement
	The information disclosure statements of July 8, 2019 and April 16, 2020 have been considered by the examiner. However, reference DE 112011104744 was not considered because an English abstract was not included. 

Claim Objections
	Claim 15 is objected to because of the following informalities: line 10 reads, “one side of parallelogram,” it should read, “one side of the parallelogram.” Claim 24 is objected to because of the following informalities: line 2 reads, “they deflected with respect to a normal…” it should read, “they are deflected with respect to a normal...” Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202214111 U in view of DE 112011104744 T5.
	Regarding claim 15, CN 202214111 U teaches:    
An elevator system including a cable brake (“rope braking structure”, abstract) having a pair of brake shoes (brake frame 7 and front plate 12, figure 1) with braking surfaces (brake pad 8 and fixed brake plate 2, figure 1) that face one another, the brake cable (wire rope 13, figure 1) being guided between the braking surfaces, a first of the brake shoes (brake frame 7, figure 1) being movable between a braking position (braking position when brake pad 8 and fixed brake plate 2 are both in contact with wire rope 13, not shown), in which the brake cable is pressed against the braking surface of an other of the brake shoes (front plate 12), and a release position (position shown in figure 1), in which the brake cable is released between the brake shoes, the cable brake comprising: 
	a releasable retaining device (trigger device 9, figure 1) that applies a retaining force to the first 			brake shoe in the release position (boss 91, a component of trigger device 9, exerts a 			retaining force keeping brake frame 7 in the release position, figure 1); 
	two rotatably mounted pivot arms (first action rod 3 and second action rod 4, figure 1) each 			connected to the first brake shoe and being arranged as a parallelogram, one side of 			parallelogram being oriented in parallel with a cable guidance direction of the brake 			cable (first and second action rods are parallel to each other and arranged in a 				parallelogram with one side of the parallelogram being parallel to the guidance direction 		of wire rope 13, figure 1); 
	a reset device (screw 16, figure 1) for switching the first brake shoe from the braking position to 			the release position (“When reset, the one with long threaded section of the screw 			16 screwed into the reset screw hole 15 until one end screw 16 is screwed through the 			brake frame 7 and supported on the bottom plate 10, and continuously rotating the 	
	a housing (base 1, figure 1) in which the brake shoes, the pivot arms, the retaining device and 			the reset device are arranged; and 
	wherein at least one of the retaining device and the reset device is inactive during braking of the 		elevator when the brake shoes are in the braking position (both the trigger device 9 and 			screw 16 are inactive during braking).  
	CN 202214111 U does not explicitly teach:
The elevator system having a brake cable, and the housing being connected to an elevator car.
	However, DE 112011104744 T5 teaches:
An elevator system including a cable brake (elevator safety system 2, figure 3) and a brake cable (brake rope 2-12, figure 3), and the housing being connected to an elevator car (train car 4, figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elevator arrangement of DE 112011104744 T5 with the cable brake taught by CN 202214111 U because having the brake cable separate from the hoisting cable adds a layer of safety. By connecting the cable brake directly to the elevator car and utilizing a secondary cable braking will still occur in the case of a break in the hoisting cable.
	Regarding claim 16, CN 20221411 U further teaches:
wherein the brake shoes (brake frame 7 and front plate 12, figure 1), the pivot arms (first action rod 3 and second action rod 4, figure 1), the retaining device (trigger device 9, figure 1) and the reset device (screw 16, figure 1) are arranged on a common housing plate (side plate 11, figure 1) in the housing (base 1, figure 1).  

	Claims 17-19, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202214111 U in view of DE 112011104744 T5 as applied to claim 15 above, and further in view of EP 1646575 B1.
	Regarding claim 17, CN 202214111 U and DE 112011104744 T5 teach:
The elevator system according to Claim 15.
	The combination of CN 202214111 U and DE 112011104744 T5 does not teach:
wherein the retaining device includes a switchable electromagnet that holds the first brake shoe in the release position when the electromagnet is supplied with current.
	However, EP 1646575 B1 teaches:
wherein the retaining device includes a switchable electromagnet (electromagnet 34, figure 3) that holds the first brake shoe (brake shoe 28, figure 3) in the release position (position shown in figure 3) when the electromagnet is supplied with current (when electromagnet 34 is supplied with current it holds pivot lever 62 and brake shoe 28 in the release position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the electromagnetic retaining device of EP 1646575 B1 with the braking system taught by CN 202214111 U and DE 112011104744 T5 because the addition of the electromagnet to keep the retaining device in the release position allows for emergency braking because of and during a loss of power.
	Regarding claim 18, EP 1646575 B1 further teaches:
wherein the first brake shoe (brake shoe 28, figure 3) is switched into the release position when the reset device (armature 42, figure 3) is supplied with current (“Interrupter unit 40 are acted upon by the excitation current, so that it exerts a magnetic holding force on the armature 42.” This state is shown in figure 3, with brake shoe 28 in the release position). 
	Regarding claim 19, EP 1646575 B1 further teaches:

	 Regarding claim 21, EP 1646575 B1 further teaches:
wherein the retaining device (electromagnet 34, figure 3) and the reset device (armature 42, figure 3) are coupled together such that the reset device can be activated only when the retaining device is active (“the excitation current of the electromagnet 34 can be switched off. As a result, the electromagnet 34 releases the armature plate 42,” the armature 42 is only active when electromagnet 34 is active).  
	Regarding claim 28, EP 1646575 B1 further teaches:
A method for braking an elevator car, comprising the following steps: 
	releasing the retaining device (electromagnet 34, figure 3); 
	moving the first brake shoe (brake shoe 28, figure 3) from the release position to the braking 			position whereby the pivot arms (two-armed pivot lever 62, figure 3) change position; 			and 
	wherein the retaining device (electromagnet 34, figure 3) is released by interrupting a current 			supply to an electromagnet holding the first brake shoe in the release position (when 			current supply to the electromagnet 34 is halted, the magnet is released, armature 42 			drops and moves pivot lever 62, moving brake shoe 28 into braking position).

	Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202214111 U in view of DE 112011104744 T5 as applied to claim 15 above, and further in view of Arnold (US 3669223 A).
	Regarding claim 20, CN 202214111 U and DE 112011104744 T5 teach:
The elevator system according to Claim 15.

wherein the cable brake includes a stop arranged such that at least one of pivot arms abuts and/or the first brake shoe abuts the stop in the braking position.  
	However, Arnold teaches:
an elevator braking system (rope gripping device, entirety of figure 1) wherein the cable brake includes a stop (left upper pin 13, figure 1) arranged such that at least one of pivot arms abuts and/or the first brake shoe (jaw 11, figure 1) abuts the stop in the braking position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the stop taught by Arnold to the braking system taught by CN 202214111 U and DE 112011104744 T5 to prevent the first brake shoe from moving beyond the optimal braking position. The stop is an obvious addition to any braking system as an extra safety measure.
	Regarding claim 25, Arnold further teaches:
wherein the cable brake (rope gripping device, figure 1) includes guide rollers (wheel 70 and 71, figure 1) that align the brake cable (rope 1, figure 1) with respect to the brake shoes (jaws 11 and 12, figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wheels taught by Arnold to the braking system taught by CN 202214111 U and DE 112011104744 T5 to keep the brake in the desired position in relation to the rope in both the release and braking positions. 

	Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202214111 U in view of DE 112011104744 T5 as applied to claim 15 above, and further in view of Perroud (EP 1205418 B1).
	Regarding claim 22, CN 202214111 U and DE 112011104744 T5 teach:
The elevator system according to Claim 15.

wherein the cable brake includes at least two feed springs arranged in parallel that exert a force on the first brake shoe in a direction of the braking position, the feed springs being tension springs mounted rotatably about an axis arranged in parallel with rotational axes of the pivot arms.  
	However, Perroud teaches:
wherein the cable brake includes at least two feed springs (springs 4, figure 1) arranged in parallel that exert a force on the first brake shoe (left brake shoe 5, figure 1) in a direction of the braking position (springs 4 exert an upward force on brake shoes 5 as seen in figure 1, in the direction of the braking position), the feed springs being tension springs mounted rotatably about an axis arranged in parallel with rotational axes of the pivot arms (rotational pivot points for springs 4 and intake lifters 7 and 8 are in parallel, figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add tension springs as taught by Perroud to the braking system taught by the combination of CN 202214111 U and DE 112011104744 T5 to pull the movable brake shoe into braking position. 
	Regarding claim 24, Perroud further teaches:
 wherein the feed springs (springs 4, figure 1) are arranged such that, in the release position (position shown in figure 1), they deflected with respect to a normal 18611-1/230536/IP2371UA 4to the cable guidance direction at a feed angle (feed angle is the angle of springs 4 relative to the horizontal direction as shown in figure 1) and, in the braking position, they are deflected at an angle that is smaller than the feed angle (braking position shown in figure 2, with the corresponding angle of the springs 4 relative to the horizontal direction at or near zero, and less than the feed angle).  

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over CN 202214111 U in view of DE 112011104744 T5 and Perroud (EP 1205418 B1) as applied to claim 22 above, and further in view of Eckenstein et al. (US 7287627 B2).
	Regarding claim 23, CN 202214111 U, DE 112011104744 T5, and Perroud teach:
The elevator system according to claim 22.
	The combination of CN 202214111 U, DE 112011104744 T5, and Perroud does not teach:
wherein the cable brake includes four of the feed springs arranged in parallel.
	However, Eckenstein et al. teach:
wherein the cable brake includes four of the feed springs (pressure springs 22, figure 6) arranged in parallel ( the four pressure springs 22 are shown in parallel in figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include four springs in parallel on the cable brake taught by CN 202214111 U, DE 112011104744 T5, and Perroud as it would decrease the response time of the brake by increasing the force of the springs in the braking direction. The number and placement of the springs is a matter of design choice based on the needs of the system the brake is designed for. An engineer would increase or decrease the number and/or stiffness of the springs in order to achieve the desired braking capability of the device.

	Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202214111 U in view of DE 112011104744 T5 as applied to claim 15 above, and further in view of Valjus et al. (US 20050006184 A1).
	Regarding claim 26, CN 202214111 U and DE 112011104744 T5 teach:
The elevator system according to Claim 15.
	The combination of CN 202214111 U and DE 112011104744 T5 does not teach:
wherein the elevator car is equipped with a rail guide.  

wherein the elevator car is equipped with a rail guide (sliding guide 9, figure 2, “A sliding guide 9 of the elevator car moving along the car guide rail 1 of the elevator is shown in the figure as a component separate from the elevator car, but in reality it is fitted as a part of the elevator car and/or elevator car frame by means of a fastening element 10.” Paragraph [0029], ll. 6-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rail guide taught by Valjus et al. with the elevator system taught by CN 202214111 U and DE 112011104744 T5 to align the elevator car with the corresponding guide rails. The claimed invention is merely a combination of known elements, and in such combination each element would perform the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.
	Regarding claim 27, Valjus et al. further teach:
including hollow rails “guide rail 2 is presented in the figure as a hollow guide rail,” paragraph [0029], ll. 11-12, in reference to figure 2) for guiding the elevator car.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 200423194 discloses a rope brake for an elevator with parallelogram type linkage. Glaser (US 5228540 A) shows an elevator car brake with a movable shoe actuated by springs. CN 105819302 A has a rope brake with electromagnets.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654